Citation Nr: 1534109	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral hearing loss.  In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Board remanded this case in April 2014 so that a medical opinion could be provided with sufficient rationale as to the etiology of the Veteran's bilateral hearing loss disability.  An examination was subsequently provided in June 2014.  The case is now returned for appellate review.

During the course of the remand, service connection was granted for right ear hearing loss in a September 2014 rating decision.  As this issue has been resolved, it is no longer for appellate consideration.  The issue of service connection for left ear hearing loss is the sole issue remaining on appeal.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed left ear hearing loss was incurred in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for left ear hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).   

Generally, normal hearing is demonstrated by puretone thresholds from zero to 20 decibels.  Puretone thresholds higher than 20 decibels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

However, for VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran seeks service connection for left ear hearing loss, which he attributes to exposure to noise in service from working on helicopters as a door gunner on combat assaults and flight support missions.  He testified that his hearing loss started soon after service and that his first hearing examination was in approximately 1990 as part of his private employment.  However, he indicates that he was not exposed to significant noise after service; it was just mandatory that everyone wear hearing protection at his employment.

The Veteran's DD-Form 214 shows that he was a Single Rotary Helicopter Mechanic in the U.S. Army.  He also has provided statements and testimony regarding exposure to acoustic trauma in service from his duties as a door gunner on the M-60 Machine Gun during flight support missions and combat assaults.  The Veteran's statements regarding exposure to noise are consistent with the circumstances of his military service.  Thus, the Veteran's exposure to acoustic trauma in service is conceded. 

VA audiometric readings prior to June 30, 1966, and service department readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) - American National Standards Institute (ANSI). In the paragraph below, ASA units appear to the right and in parentheses, whereas ISO-ANSI units appear to the left.

A February 1965 audio evaluation at entrance into service shows left ear decibel thresholds of 20 (5), 5 (-5), 15 (5), and 5 (0) at the respective frequencies of 500, 1000, 2000, and 4000 hertz (with 3000 hertz not performed).

An Industrial Hearing Test sheet shows puretone audiometric findings dated from as early as September 1964, which was prior to the Veteran's entry into military service.  The September 1964 audiogram reportedly using ANSI standards shows that puretone audiometric findings in the left ear included decibel thresholds of 15, 10, 20, 20, and 5 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Thus, a left ear hearing loss is not shown prior to service.  See Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss); 38 C.F.R. § 3.385.  

The service treatment records show that while the Veteran did not have a diagnosis of hearing loss for VA purposes in service, he did have some degree of hearing loss shown within a few months after his separation from service.  

A January 1967 service separation examination included an audiogram, which showed left ear decibel thresholds of 15 (0), 10 (0), 10 (0), and 5 (0) at the respective frequencies of 500, 1000, 2000, and 4000 hertz (with 3000 hertz not performed).

Even though the Veteran testified that he did not have his hearing evaluated until 1990, the record actually shows that the Veteran received audiological testing at his private employer since March 1967, three months after his separation from service.  And, as noted, an Industrial Hearing Test sheet shows puretone audiometric findings dated from even earlier, in September 1964 to November 1987.

Three months after service, a March 1967 audiogram using ANSI standards shows left ear decibel thresholds of 20, 15, 15, 25, and 35 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  This audiogram demonstrates a threshold shift from the Veteran's separation from military service, as noted above, at all frequencies.  

In August 1982, the Veteran demonstrated a left ear hearing loss disability for VA purposes, as demonstrated by an audiogram, which shows left ear decibel thresholds of 5, 5, 50, 70, and 65 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  See 38 C.F.R. § 3.385.  Later examinations dated from 1983 to 1987 show continued findings of hearing loss for VA purposes.

The Veteran underwent a VA examination in August 2009 at which time the examiner found that the Veteran's hearing loss was not related to his military service because the Veteran stated that he noticed his hearing loss after service and his hearing was normal in service.  The determinative issue in this case, however, is not whether the Veteran had a diagnosis, or even treatment or complaints of hearing loss in service, but rather whether his present hearing loss is etiologically related to his exposure to acoustic trauma in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The examiner also did not appear to consider the Veteran's competent lay statements regarding noticing hearing loss since soon after his military discharge.

The Veteran underwent another examination in June 2014.  The examiner found that the right ear hearing loss was related to military service because of a threshold shift in service; but found that the left ear hearing loss was not related to service because there was no shift of hearing at any test frequency.  The examiner also noted that the earliest documented hearing loss complaint was in September 2007, 40 years after discharge from service.  Other factors for the examiner's opinion included post-service industrial noise exposure and the fact that the Veteran's hearing was normal in service.

The probative value of the June 2014 VA examiner's opinion is diminished, as the examiner did not appear to have all pertinent facts before her.  As noted above, while there was no auditory threshold shift during service, the Veteran's industrial records actually did demonstrate a shift in auditory thresholds after service, as evident in the March 1967 audiogram, only a few months after separation from service.  Also even though the examiner determined that the Veteran did not complain of hearing loss until 2007, the medical records show that the Veteran had some hearing loss as early as a few months after separation from service and a hearing loss disability as early as August 1982.  

Thus, the record shows that the Veteran had some degree of hearing loss with a shift of auditory thresholds in his left ear within three months after his military service.  The opinions addressing the Veteran's hearing loss claim have essentially been based on the lack of hearing loss disability in service, lack of auditory threshold shift during service, and/ or exposure to noise after service.  The June 2014 opinion is based, in part, on inaccurate factual premises, because there was some degree of hearing loss and a shift in auditory threshold shown three months after separation from service.  Also, the Veteran's complaints of hearing loss were documented much earlier than the June 2014 examiner determined.  In addition, the evidence reflects that the Veteran has stated that he had hearing difficulty which began soon after service and worsened over the years.  He is competent to say he has had difficulty hearing for years.  The Board finds that his statements are both competent and credible.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, sensorineural hearing loss, as an organic disease of the nervous system, is such a chronic condition under 38 C.F.R. § 3.309(a). 

In addition, the medical evidence of record is consistent with the Veteran's complaints.  While the Veteran also had exposure to noise after service, he has stated that this noise exposure was not significant and that he had hearing protection, which was mandatory for everyone.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.)).

Even though there is no probative opinion of record addressing the etiology of the Veteran's hearing loss, the Board considers it significant that after his conceded exposure to acoustic trauma in service, the Veteran had a shift in auditory thresholds in the left ear soon after separation from service.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of left hearing loss since as early as August 1982 through the most recent finding of record in June 2014 in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Thus, to the extent that the Veteran's hearing loss within three months after service may arguably be considered "chronic," even without a probative medical opinion relating the Veteran's currently diagnosed left ear hearing loss to his military service, the Board finds that the evidence weighs in favor of his claim.  Moreover, to the extent that "chronicity" arguably may not have been established in service, the Board considers the Veteran's assertions of a continuity of left ear hearing loss symptomatology since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).

The medical evidence establishes that the Veteran had a threshold shift in auditory acuity with some degree of left ear hearing loss three months after service, has complained of left ear hearing loss since service, and is currently diagnosed with left ear hearing loss.  Moreover, the Board observes that the Veteran has attested to his long-term hearing loss, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for left ear hearing loss is granted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


